DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 was filed after the mailing date of the Notice of Allowance on 12/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1, 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: See Applicant’s remark filed on 07/01/2020, Page 2, Paragraph II and III.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

UGAWA et al. (US 2020/0296295 A1) teaches the phase difference detection section detects phase difference for every ranging area; the degree of coincidence calculation section calculates degree of coincidence for every ranging area; the reliability determination section determines reliability for every ranging area; and the focus adjustment section determines a ranging area for calculating defocus amount of the photographing lens by excluding ranging results for ranging areas of low reliability based on the reliability that has been determined for each ranging area (paragraphs 0072-0075)
 	Inomata et al. (US 2019/0268545 A1) teaches in [0050] the defocus detection unit 32 detects a defocus amount indicating an error of focus on the basis of the ranging information. For example, in a case in which the ranging information indicates a phase difference, the phase difference may be used as a defocus amount or a difference in a focus lens position corresponding to the phase difference may be used as a defocus amount. In addition, in a case in which the ranging information indicates a distance to a subject, a difference between a current focus lens position and a focus lens position at which the subject at a distance indicated by the ranging information is in focus is used as a defocus amount. In addition, in a case in which the ranging information is a depth map, a difference between a current focus lens position and a focus lens position focused on a position indicated with a depth value in a ranging area is used as a defocus amount. The defocus detection unit 32 outputs the defocus amount detected from the ranging information to the focus driving control unit 34. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.